UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/2010 STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund March 31, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills96.4% of Purchase (%) Amount ($) Value ($) 4/1/10 0.21 40,000,000 40,000,000 4/8/10 0.05 20,000,000 19,999,825 4/15/10 0.11 139,000,000 138,994,254 4/22/10 0.10 105,000,000 104,993,857 4/29/10 0.09 114,000,000 113,991,779 5/13/10 0.14 68,000,000 67,989,150 6/3/10 0.13 78,000,000 77,982,255 6/10/10 0.10 73,000,000 72,985,806 6/17/10 0.17 50,000,000 49,982,354 7/15/10 0.13 30,000,000 29,989,063 7/22/10 0.13 50,000,000 49,979,778 7/29/10 0.16 32,000,000 31,983,604 Total U.S. Treasury Bills (cost $798,871,725) U.S. Treasury Notes3.5% 4/30/10 (cost $29,045,082) 0.20 29,000,000 Total Investments (cost $827,916,807) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Fund March 31, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills32.0% of Purchase (%) Amount ($) Value ($) 4/29/10 0.16 100,000,000 99,987,556 5/27/10 0.12 200,000,000 199,964,222 6/10/10 0.19 75,000,000 74,972,292 7/1/10 0.18 100,000,000 99,954,500 8/12/10 0.17 100,000,000 99,937,194 9/9/10 0.20 100,000,000 99,910,556 Total U.S. Treasury Bills (cost $674,726,320) U.S. Treasury Notes16.7% 6/1/10 0.23 200,000,000 200,793,606 6/30/10 0.17 50,000,000 50,336,154 8/31/10 0.31 100,000,000 100,850,607 Total U.S. Treasury Notes (cost $351,980,367) Repurchase Agreements51.2% Banc of America Securities LLC dated 3/31/10, due 4/1/10 in the amount of $100,000,028 (fully collateralized by $84,662,300 U.S. Treasury Bonds, 6.25%, due 8/15/23, value $102,000,012) 0.01 100,000,000 100,000,000 Barclays Capital dated 3/31/10, due 4/1/10 in the amount of $127,000,035 (fully collateralized by $130,596,300 U.S. Treasury Notes, 1.88%, due 2/28/14-4/30/14, value $129,540,092) 0.01 127,000,000 127,000,000 BNP Paribas dated 3/31/10, due 4/1/10 in the amount of $260,000,000 (fully collateralized by $111,749,400 U.S. Treasury Bonds, 6.25%-8.13%, due 8/15/21-8/15/23, value $153,069,729 and $111,702,000 U.S. Treasury Notes, 1.13%-2.75%, due 1/15/12-11/30/16, value $112,130,273) 0.00 260,000,000 260,000,000 Citigroup Global Markets Holdings Inc. dated 3/31/10, due 4/1/10 in the amount of $200,000,028 (fully collateralized by $38,751,000 U.S. Treasury Bonds, 4.38%, due 2/15/38, value $36,813,748 and $164,893,000 U.S. Treasury Notes, 2.88%, due 6/30/10, value $167,186,297) 0.0005 200,000,000 200,000,000 Deutsche Bank Securities Inc. dated 3/31/10, due 4/1/10 in the amount of $202,000,056 (fully collateralized by $67,887,200 Treasury Inflation Protected Securities, 3%, due 7/15/12, value $88,503,560 and $86,064,700 U.S. Treasury Bonds, 7.50%, due 11/15/24, value $117,536,563) 0.01 202,000,000 202,000,000 Morgan Stanley dated 3/31/10, due 4/1/10 in the amount of $187,000,013 (fully collateralized by $189,383,200 U.S. Treasury Notes, 3.13%-4.63%, due 10/31/16-11/15/16, value $190,740,076) 0.0025 187,000,000 187,000,000 Total Repurchase Agreements (cost $1,076,000,000) Total Investments (cost $2,102,706,687) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 2,102,706,687 Level 3 - Significant Unobservable Inputs - Total 2,102,706,687 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Repurchase Agreements: The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund March 31, 2010 (Unaudited) Negotiable Bank Certificates of Deposit24.8% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 0.56%, 4/6/10 50,000,000 50,000,000 Banco Bilbao Vizcaya Argentaria (Yankee) 0.32%, 4/13/10 - 4/16/10 260,000,000 a 260,000,000 Bank of Nova Scotia (Yankee) 0.30%, 4/15/10 200,000,000 200,000,000 Barclays Bank PLC (Yankee) 0.42%, 5/12/10 100,000,000 100,000,000 BNP Paribas (Yankee) 0.30%, 7/15/10 100,000,000 100,000,000 Credit Industriel et Commercial (London) 0.35% - 0.41%, 5/10/10 - 6/21/10 450,000,000 450,003,600 Fortis Bank (Yankee) 0.23%, 5/10/10 75,000,000 75,000,000 ING Bank N.V. (London) 0.23%, 5/24/10 70,000,000 70,000,000 Natixis (Yankee) 0.28%, 4/5/10 325,000,000 325,000,000 Royal Bank of Scotland PLC (Yankee) 0.25%, 6/4/10 380,000,000 380,000,000 Societe Generale (Yankee) 0.25%, 6/25/10 100,000,000 100,000,000 UBS AG (Yankee) 0.38%, 7/12/10 300,000,000 300,000,000 Total Negotiable Bank Certificates of Deposit (cost $2,410,003,600) Commercial Paper20.3% Abbey National North America LLC 0.10%, 4/1/10 85,000,000 85,000,000 Banco Bilbao Vizcaya Argentaria 0.32%, 4/15/10 150,000,000 149,981,333 Credit Agricole NA 0.22%, 4/19/10 100,000,000 99,989,000 Deutsche Bank Financial LLC 0.30%, 8/11/10 430,000,000 429,527,000 General Electric Capital Corp. 0.29% - 0.30%, 6/21/10 - 8/9/10 350,000,000 349,728,542 General Electric Co. 0.05%, 4/1/10 100,000,000 100,000,000 ING (US) Funding LLC 0.18% - 0.19%, 4/7/10 - 4/14/10 200,000,000 199,990,139 NRW Bank 0.24% - 0.25%, 5/7/10 - 6/22/10 175,000,000 174,950,049 Toronto-Dominion Holdings USA Inc. 0.26%, 6/28/10 275,000,000 274,825,222 UBS Finance Delaware LLC 0.07%, 4/1/10 100,000,000 100,000,000 Total Commercial Paper (cost $1,963,991,285) Asset-Backed Commercial Paper19.5% Atlantis One Funding Corp. 0.12%, 4/1/10 300,000,000 b 300,000,000 CAFCO LLC 0.32%, 7/7/10 100,000,000 b 99,913,778 Cancara Asset Securitisation Ltd. 0.22% - 0.25%, 5/10/10 - 6/14/10 430,000,000 b 429,787,295 Gotham Funding Corp. 0.20%, 4/8/10 - 4/9/10 70,068,000 b 70,065,108 Govco Inc. 0.20% - 0.35%, 4/27/10 - 6/21/10 400,000,000 b 399,781,458 Grampian Funding Ltd. 0.26%, 4/26/10 - 4/30/10 466,500,000 b 466,404,417 Solitaire Funding Ltd. 0.28%, 6/24/10 100,000,000 b 99,934,667 Windmill Funding Corp. 0.19%, 4/12/10 20,450,000 b 20,448,813 Total Asset-Backed Commercial Paper (cost $1,886,335,536) Corporate Notes5.4% Bank of America Securities LLC 0.27%, 4/1/10 50,000,000 50,000,000 Barclays Bank PLC 0.69%, 4/17/10 225,000,000 a 225,000,000 Credit Suisse 0.31%, 4/10/10 250,000,000 a 250,000,000 Total Corporate Notes (cost $525,000,000) Short-Term Bank Note4.1% Bank of America N.A. 0.31%, 7/12/10 (cost $400,000,000) 400,000,000 U.S. Government Agencies7.2% Federal Farm Credit Bank 0.30%, 11/23/11 100,000,000 a 99,883,282 Federal Home Loan Mortgage Corp. 0.23%, 4/16/10 300,000,000 a,c 300,000,000 Federal National Mortgage Association 0.20%, 7/6/10 300,000,000 c 299,840,000 Total U.S. Government Agencies (cost $699,723,282) Time Deposits15.7% Branch Banking & Trust Co. (Grand Cayman) 0.01%, 4/1/10 300,000,000 300,000,000 Citibank N.A. (Nassau) 0.12%, 4/1/10 220,000,000 220,000,000 Commerzbank AG (Grand Cayman) 0.06%, 4/1/10 200,000,000 200,000,000 Credit Agricole CIB (Grand Cayman) 0.11%, 4/1/10 300,000,000 300,000,000 JPMorgan Chase Bank, N.A. (Nassau) 0.06%, 4/1/10 300,000,000 300,000,000 Northern Trust Co. (Grand Cayman) 0.05%, 4/1/10 200,000,000 200,000,000 Total Time Deposits (cost $1,520,000,000) Repurchase Agreement3.0% Barclays Capital 0.01%, dated 3/31/10, due 4/1/10 in the amount of $287,000,080 (fully collateralized by $152,990,300 U.S. Treasury Bonds, 4.63%, due 2/15/40, value $150,646,725 and $141,135,700 U.S. Treasury Notes, 3.13%, due 10/31/16, value $142,093,337) (cost $287,000,000) 287,000,000 Total Investments (cost $9,692,053,703) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, these securities amounted to $1,886,335,536 or 19.5% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Repurchase Agreements: The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. FORM N-Q Item 1. Schedule of Investments. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
